Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


	Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: U.S. Patent 6122647 (Horowitz) is determined to be the closest art of record. Horowitz fails to disclose or imply  a limitation including a “method for populating an electronic text file with hyperlinks, the method comprising: 
receiving, by a server via a network, an electronic text file from an external content database server, wherein the server is a separate device from the external content database server; 
identifying, by the server, one or more keywords contextually relevant to the electronic text file, and for each respective keyword of the one or more identified keywords:
retrieving, by the server, a storage address in a video database for a multimedia video content item associated with a metadata identifier matched to the respective keyword; 
associating, by the server, the storage address for the multimedia video content item with the respective keyword to generate at least one hyperlink for the respective keyword; and 
inserting, by the server, a keyword hyperlink into the electronic text file, the keyword hyperlink linking the respective keyword to a display based on the generated hyperlink; 
in response to a request for the electronic text file from a client device, the server sending the electronic text file with the inserted keyword hyperlink to the client device and, prior to receiving a request for the multimedia video content item from the client 
responding to the request from the client device for the multimedia video content item by accessing the multimedia video content item from the memory; and 
returning, by the server, the electronic text file with the inserted keyword hyperlink via a network back to the same external content database server from whom the electronic file was received, wherein the server, the external content database server, and the client are separate and distinct devices.” 
It is noted that none of the cited art teaches this limitation in combination with all other limitations of each independent claim. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SHREWSBURY whose telephone number is (571)270-7973.  The examiner can normally be reached on Monday-Thursday /8:00AM-5PM EST/.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATHAN  SHREWSBURY/
Examiner, Art Unit 2175
11/5/2021


						/WILLIAM L BASHORE/                                                                                       Supervisory Patent Examiner, Art Unit 2175